In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00105-CV



            ISABELLE EDWARDS, Appellant

                            V.

BOXER PROPERTY MANAGEMENT CORPORATION, Appellee




         On Appeal from the 193rd District Court
                 Dallas County, Texas
             Trial Court No. DC-19-08079




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION

          Isabelle Edwards has appealed the trial court’s November 5, 2020, partial summary

judgment order. The clerk’s record in the referenced matter was filed on December 10, 2020.1

Upon review of the record, we noted a potential defect in the Court’s jurisdiction over this

appeal.

          “[T]he general rule, with a few mostly statutory exceptions, is that an appeal may be

taken only from a final judgment.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001). “A judgment is final for purposes of appeal if it disposes of all pending parties and

claims in the record . . . .” Id. Generally, an interlocutory judgment becomes final when it

merges into the final judgment disposing of the entire case. See Roccaforte v. Jefferson Cty., 341

S.W.3d 919, 924 (Tex. 2011).

          The trial court’s November 5, 2020, partial summary judgment order does not include

finality language. Instead, it specifically states that appellee’s claims against appellant remain

pending. Nothing in the record provided to this Court reflects that any such claims have been

resolved or that the challenged order is one that has been authorized by statute or rule to be

appealed. Consequently, we are currently without jurisdiction over this appeal.

          By letter dated December 16, 2020, the Fifth Court of Appeals notified appellant of this

potential jurisdictional defect and afforded her the opportunity to demonstrate the appellate



1
 Originally appealed to the Fifth Court of Appeals in Dallas, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware
of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.
                                                        2
court’s jurisdiction over the appeal, notwithstanding the noted defect.2 Appellant was informed

that any such response was due no later than December 28, 2020, and that the appeal would be

dismissed without further notice should appellant fail to file a response. See TEX. R. APP. P.

42.3(a). Appellant did not file a response.

            We find that the trial court’s November 5, 2020, partial summary judgment order was not

final and appealable. Consequently, we are without jurisdiction over this appeal.

            We dismiss this appeal for want of jurisdiction.




                                                  Scott E. Stevens
                                                  Justice

Date Submitted:                January 5, 2021
Date Decided:                  January 6, 2021




2
    This letter preceded the date of transfer.
                                                     3